Name: Commission Regulation (EEC) No 569/87 of 26 February 1987 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: foodstuff;  processed agricultural produce;  marketing
 Date Published: nan

 Avis juridique important|31987R0569Commission Regulation (EEC) No 569/87 of 26 February 1987 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Official Journal L 057 , 27/02/1987 P. 0026 - 0026 Finnish special edition: Chapter 3 Volume 22 P. 0217 Swedish special edition: Chapter 3 Volume 22 P. 0217 *****COMMISSION REGULATION (EEC) No 569/87 of 26 February 1987 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 231/87 (2), and in particular Article 6 (7) thereof, Whereas Article 5 of Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 3157/86 (4), specifies the composition and designation of concentrated butter in order to differentiate it from other types of butter; whereas, in the light of the experience gained, it is advisable to provide, in the case of the French version of the forms of wording to be used on the packs of concentrated butter, for an additional form of wording which is likely to be more readily understood by the consumer; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The following is hereby added to the fifth indent of Article 5 (4) of Commission Regulation (EEC) No 3143/85: 'or "beurre cuisinier",'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 25, 28. 1. 1987, p. 3. (3) OJ No L 298, 12. 11. 1985, p. 9. (4) OJ No L 294, 17. 10. 1986, p. 8.